In a wrongful death action, defendant appeals from a judgment of the Supreme Court, Orange County, entered December 12, 1974, in favor of plaintiff, upon a jury verdict. Judgment reversed, on the law and the facts, without costs, and complaint dismissed. Plaintiff’s infant decedent, while trespassing on defendant’s land, was killed when he fell from a catwalk inside a huge silo while playing with other children. He was on this catwalk with two other children, throwing various objects at some other children below, who were returning the fire by hurling rocks and sticks and other objects at the boys inside the silo. At one point during this exchange, after the decedent went looking for more objects to throw, his friends atop the catwalk noticed that he was missing. They looked around and then saw his body lying at the bottom of the silo. No one saw how he came to fall. He allegedly fell because of the dilapidated and dangerous condition of the catwalk and silo. From the facts adduced in this case the proximate cause of the decedent’s fall may well have been that he slipped, or stumbled, or lost his balance trying to avoid objects being thrown in his direction, or that he was struck by a thrown object, or that he became dizzy by reason of the height he was at, or some other cause not chargeable to the defendant. In our view there was a failure of proof showing causal connection between the decedent’s death and the alleged dangerous condition of the catwalk inside the silo (see Lando v State of N. Y., 47 AD2d 972). Rabin, Acting P. J., Martuscello, Christ, Munder and Shapiro, JJ. concur.